Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 8 are currently amended.
Claims 2 and 9 are canceled.
Claims 1, 3-8, and 10-14 are currently pending.
This action is made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations in question are, “and the first sensor unit is configured to perform the autonomous driving function based on the obtained front information of the vehicle;” Although applicant discloses a first sensor unit 10 that performs the autonomous driving function as described in paragraphs [0062], [0063], [0088], and [0289]. The a first sensor unit can actually perform control of the autonomous driving functions. Paragraph [0044] for instance describes the first sensor unit may be a front camera or front radar sensor, the examiner is confused on how a camera or radar can perform control. The first sensor unit would have to include some type of processor or controller to process the sensor data to perform the control and an actuator. Therefore, based on the broad language used in paragraphs [0044], [0062], [0063], [0088], and [0289], the examiner is interpreting the limitation in both claims 1 and 8 to mean that a first sensor unit in combination with a controller controls the autonomous driving function. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claims 1 and 8 are rejected for containing the subject matter pertaining to a first sensor unit performing autonomous driving functions when a first controller has failed. Examiner is unsure how applicant would accomplish configuring a sensor unit to perform autonomous driving functions without a controller or some sort of processor. Further clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egnor (U.S. Patent No. 9195232).
Regarding claim 1:
Egnor teaches:
A vehicle comprising: a first sensor unit configured to obtain front information of the vehicle; ("the vehicle 200 includes a first sensor unit 202, a second sensor unit 204, a third sensor unit 206, a wireless communication system 208, and a camera 210." [Column 10 lines 45-48]; here it shows that a vehicle can comprise a first sensor unit 202. "one or more of the first, second, and third sensor units 202-206 may include one or more movable mounts on which the sensors may be movably mounted. The movable mount may include, for example, a rotating platform. Sensors mounted on the rotating platform could be rotated so that the sensors may obtain information from each direction around the vehicle 200." [Column 10 lines 61-67]; here it shows that any of the sensor units can mounted on a rotating platform to obtain information in any direction including the front information of the vehicle.)
a second sensor unit configured to acquire peripheral information of the vehicle; ("the vehicle 200 includes a first sensor unit 202, a second sensor unit 204, a third sensor unit 206, a wireless communication system 208, and a camera 210." [Column 10 lines 45-48]; here it shows that a 
a first controller configured to perform an autonomous driving function based on the front information; ("the method 300 may include providing instructions, by a primary controller, to perform functions associated with control of operation of a vehicle including vehicle propulsion, braking and steering." [Column 12 lines 39-42]; Also column 13 lines 24-26 show that the controller operates based on incoming data provided by the vehicle's sensor system.)
a second controller configured to perform the autonomous driving function based on the front information of the vehicle and the peripheral information of the vehicle; ("The method may further comprise providing a secondary controller configured in a redundant configuration as the primary controller," [Column 1 lines 32-34]; here it shows that like the primary controller, the secondary controller can also control operation of the vehicle as shown in column 12 lines 39-42 based on the information received from sensors as shown in column 13 lines 24-26.)
a communicator configured to transmit the front information of the vehicle and the peripheral information of the vehicle to the second controller; ("some example systems may include a control module configured to transfer control of vehicle operations between 
and an auxiliary controller configured to determine whether the first controller has failed, (“and the primary controller and the secondary controller are configured to perform cross-checks of each other. The functions may also comprise transferring control of operation of the vehicle between the primary controller and the secondary controller based on receiving a given output indicative of a detected fault at one of the primary controller and the secondary controller.” [Column 2 lines 9-18]; here it shows that a second controller can act as an auxiliary controller and is configured to perform cross-checks on the first controller to determine whether or not it has failed.)
wherein: the first controller is configured to stop transmitting a control signal of the first controller when it is determined that a failure has occurred in the first controller; ("some example systems may include a control module configured to transfer control of vehicle operations between microprocessors, such as between the primary controller and the secondary controller. The control module may be configured to transfer control based on detecting a fault at one of the primary and the secondary controller in order to ensure proper control of the vehicle." [Column 3 lines 57-65]; here it shows that when a fault is detected in 
and the first sensor unit is configured to perform the autonomous driving function based on the obtained front information of the vehicle; (“The system may also comprise means for transferring control of operation of the vehicle between the primary controller and the secondary controller based on a detected fault at one of the primary controller and the secondary controller.” [Column 2 lines 35-39]; here it also shows that the second controller controls operation of the autonomous driving function. The secondary controller can also control operation of the vehicle as shown in column 12 lines 39-42 based on the information received from sensors as shown in column 13 lines 24-26. Examiner is interpreting “the first sensor unit” the second controller and sensors working cooperatively as a first sensor unit.)
the second controller is configured to stop transmitting a control signal of the second controller when it is determined that a failure occurs in the second controller. ("some example systems may include a control module configured to transfer control of vehicle operations between microprocessors, such as between the primary controller and the secondary controller. The control module may be configured to transfer control based on detecting a fault at one of the primary and the secondary controller in order to ensure proper control of the vehicle." [Column 3 lines 57-65]; here it also shows that when a fault is detected in the secondary controller it is configured to stop outputting a control signal and vehicle control is transferred by the control module.)
the auxiliary controller is configured to control the first controller to stop a communication when it is determined that a failure has occurred in the first controller. (“The system may also 

Regarding claim 3:
Egnor teaches all of the limitations of claim 1. 
Egnor teaches:
The vehicle according to claim 1, wherein the second controller is configured to stop the transmission of the control signal from the second controller to the first controller when it is determined that the failure has occurred in the second controller. (“The method may further comprise providing a secondary controller configured in a redundant configuration as the primary controller, and the primary controller and the secondary controller are configured to perform cross-checks of each other. The method may also comprise transferring control of operation of the vehicle between the primary controller and the secondary controller based on a detected fault at one of the primary controller and the secondary controller.” [Column 1 lines 32-40]; here it shows that when a fault is detected in the second controller, the second controller will relinquish transmitting a control signal and the duty will be taken over by the primary controller.)


Regarding claim 5:
Egnor teaches all of the limitations of claim 1.
Egnor teaches:
The vehicle according to claim 1, further comprising; an output unit configured to output a first warning signal when a failure occurs in at least one of the first controller, the second controller, or the communicator. (“The method may also comprise outputting a common fault signal based on detection of a common fault of the primary controller and the secondary controller.” [Column 1 lines 40-42]; here it shows that a fault signal can be outputted when a fault is detected in the first/second or both of the controllers. )

Regarding claim 6:
Egnor teaches all of the limitations of claim 5.
Egnor teaches:
The vehicle according to claim 5, wherein the communicator is configured to output a second warning signal when a predetermined time has elapsed since the output of the first warning signal. (“The example system 400 may also include one or multiple watchdog 408 components. An example watchdog 408 component (also known as a computer operating properly or COP timer) may exist as an electronic timer that may be used to detect and recover from computer malfunctions. For example, during normal operation, the system 400 may regularly restart the watchdog 408 components to prevent them from elapsing or "timing out". If, due to a hardware fault or software/program error (e.g., common fault), the system may fail to restart the watchdog 408 component or components, the watchdog 408 component(s) may elapse and 

Regarding claim 7:
Egnor teaches all of the limitations of claim 1.
Egnor teaches:
The vehicle according to claim 1, wherein the second controller is activated when the vehicle travels with a speed greater than a predetermined speed. (“a safety controller within the system may determine a state of operation of the vehicle or mechanical unit prior to executing the second set of logic to perform functions. For example, the safety controller may access the functions that should be performed based on the current state of the vehicle. If the vehicle is navigating a path of travel, the safety controller may be configured to assume control and apply a braking function to slow down the vehicle.” [column 16 lines 26-33]; here it shows that a second controller can monitor the current operation of the vehicle and assume control when a vehicle is traveling above a predetermined speed by applying the brakes and slowing the vehicle down.)


Regarding claim 8:
Egnor teaches:
A control method of a vehicle, the method comprising: obtaining, by a first sensor unit, front information of the vehicle; ("the vehicle 200 includes a first sensor unit 202, a second sensor unit 204, a third sensor unit 206, a wireless communication system 208, and a camera 210." [Column 10 lines 45-48]; here it shows that a vehicle can comprise a first sensor unit 202. "one or more of the first, second, and third sensor units 202-206 may include one or more movable mounts on which the sensors may be movably mounted. The movable mount may include, for example, a rotating platform. Sensors mounted on the rotating platform could be rotated so that the sensors may obtain information from each direction around the vehicle 200." [Column 10 lines 61-67]; here it shows that any of the sensor units can mounted on a rotating platform to obtain information in any direction including the front information of the vehicle.)
acquiring, by a second sensor unit, peripheral information of the vehicle; ("the vehicle 200 includes a first sensor unit 202, a second sensor unit 204, a third sensor unit 206, a wireless communication system 208, and a camera 210." [Column 10 lines 45-48]; here it shows that a vehicle can comprise a second sensor unit 204. "one or more of the first, second, and third sensor units 202-206 may include one or more movable mounts on which the sensors may be movably mounted. The movable mount may include, for example, a rotating platform. Sensors mounted on the rotating platform could be rotated so that the sensors may obtain information from each direction around the vehicle 200." [Column 10 lines 61-67]; here it shows that any of the sensor units can mounted on a rotating platform to obtain information in any direction including the peripheral information of the vehicle.)
performing, by a first controller, an autonomous driving function based on the front information; ("the method 300 may include providing instructions, by a primary controller, to perform functions associated with control of operation of a vehicle including vehicle propulsion, braking and steering." [Column 12 lines 39-42]; Also column 13 lines 24-26 show that the controller operates based on incoming data provided by the vehicle's sensor system.)
performing, by a second controller, the autonomous driving function based on the front information of the vehicle and the peripheral information of the vehicle; ("The method may further comprise providing a secondary controller configured in a redundant configuration as the primary controller," [Column 1 lines 32-34]; here it shows that like the primary controller, the secondary controller can also control operation of the vehicle as shown in column 12 lines 39-42 based in the information received from sensors as shown in column 13 lines 24-26.)
stopping, by the first controller, transmitting a control signal when it is determined that a failure has occurred in the first controller; and stopping, by the second controller, transmitting a control signal when it is determined that a failure has occurred in the second controller; ("some example systems may include a control module configured to transfer control of vehicle operations between microprocessors, such as between the primary controller and the secondary controller. The control module may be configured to transfer control based on detecting a fault at one of the primary and the secondary controller in order to ensure proper control of the vehicle." [Column 3 lines 57-65]; here it shows that both the first and second controllers are configured to stop transmitting a signal when a fault is detected, and allows for a control module to transfer control to a different controller.)
and performing, by the first sensor unit, the autonomous driving function based on the obtained front information of the vehicle when it is determined that the failure has occurred in the first controller. (“The system may also comprise means for transferring control of operation of the vehicle between the primary controller and the secondary controller based on a detected fault at one of the primary controller and the secondary controller.” [Column 2 lines 35-39]; here it also shows that the second controller controls operation of the autonomous driving function. The secondary controller can also control operation of the vehicle as shown in column 12 lines 39-42 based on the information received from sensors as shown in column 13 lines 24-26. Examiner is interpreting “the first sensor unit” the second controller and sensors working cooperatively as a first sensor unit.)

Regarding claim 10:
Egnor teaches all of the limitations of claim 8.
Egnor teaches:
The control method of claim 8, wherein stopping the transmission of the control signal of the second controller includes stopping the transmission of the control signal from the second controller to the first controller when it is determined that the failure has occurred in the second controller. (“The method may further comprise providing a secondary controller configured in a redundant configuration as the primary controller, and the primary controller and the secondary controller are configured to perform cross-checks of each other. The method may also comprise transferring control of operation of the vehicle between the primary controller and the secondary controller based on a detected fault at one of the primary 

Regarding claim 12:
Egnor teaches all of the limitations of claim 8.
Egnor teaches:
The control method of claim 8, further comprising: outputting a first warning signal when a failure occurs in at least one of the first controller, the second controller, or the communicator. (“The method may also comprise outputting a common fault signal based on detection of a common fault of the primary controller and the secondary controller.” [Column 1 lines 40-42]; here it shows that a fault signal can be outputted when a fault is detected in the first/second or both of the controllers. )

Regarding claim 13:
Egnor teaches all of the limitations of claim 12. 
Egnor further teaches:
The control method of claim 12, further comprising outputting a second warning signal when a predetermined time has elapsed since the output of the first warning signal. (“The example system 400 may also include one or multiple watchdog 408 components. An example watchdog 408 component (also known as a computer operating properly or COP timer) may exist as an electronic timer that may be used to detect and recover from computer malfunctions. For 

Regarding claim 14:
Egnor teaches all of the limitations of claim 8. 
Egnor teaches:
The control method of claim 8, wherein the second controller is activated when the vehicle travels with a speed greater than a predetermined speed. (“a safety controller within the system may determine a state of operation of the vehicle or mechanical unit prior to executing the second set of logic to perform functions. For example, the safety controller may access the functions that should be performed based on the current state of the vehicle. If the vehicle is navigating a path of travel, the safety controller may be configured to assume control and apply a braking function to slow down the vehicle.” [column 16 lines 26-33]; here it shows that a second controller can monitor the current operation of the vehicle and assume control when a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Egnor (U.S. Patent No. 9195232) in view of Nakao (U.S. Publication No. 20210129855).
Regarding claim 4:
Egnor teaches all of the limitations of claim 1. 
Nakao teaches:
Wherein the second controller is configured to transmit a failure signal of the communicator to the first controller when it is determined that a failure has occurred in the communicator. (“When it is determined in step S115 that the communication abnormality determination counter is larger than the communication abnormality determination threshold value, in step S117, the first communication abnormality determination unit 13 determines that there is communication abnormality, that is, the communication between the first controller 10 and the second controller 20 is abnormal. When step S117 is performed and the determination result of the communication abnormality is obtained, the first communication abnormality determination unit 13 ends the communication abnormality determination shown in FIG. 4.” [0050]; here it shows that a determination is made by a first communication abnormality determination unit in the first controller 10 of whether or not there is a failure in communication from the second controller 20 based on a data signal received from the second controller.)
Egnor and Nakao are analogous art because they are in the same field of art, fail-safes for redundant control systems. It would have been obvious to one of ordinary skill in the art to modify the vehicle taught by Egnor to further include the transmitting of a failure signal from a second controller to a first controller as taught by Nakao in order for the vehicle to determine when a communicator has failed. The teaching suggestion/motivation to combine is that by 

Regarding claim 11:
Egnor teaches all of the limitations of claim 8. 
Nakao teaches:
transmitting a failure signal of a communicator to the first controller when it is determined that a failure has occurred in the communicator. (“When it is determined in step S115 that the communication abnormality determination counter is larger than the communication abnormality determination threshold value, in step S117, the first communication abnormality determination unit 13 determines that there is communication abnormality, that is, the communication between the first controller 10 and the second controller 20 is abnormal. When step S117 is performed and the determination result of the communication abnormality is obtained, the first communication abnormality determination unit 13 ends the communication abnormality determination shown in FIG. 4.” [0050]; here it shows that a determination is made by a first communication abnormality determination unit in the first controller 10 of whether or not there is a failure in communication from the communicator of the second controller 20 based on a data signal received from the second controller.)
Egnor and Nakao are analogous art because they are in the same field of art, fail-safes for redundant control systems. It would have been obvious to one of ordinary skill in the art to modify the vehicle taught by Egnor to further include the transmitting of a failure signal from a second controller to a first controller as taught by Nakao in order for the vehicle to determine 

Response to Arguments
	In response to applicant’s argument that Egnor and Nakao do not teach a first sensor unit that obtains front information of a vehicle and utilizing the same sensor unit to perform autonomous driving function based on the obtained front information of the vehicle when a failure has occurred in a first controller that had performed the autonomous driving function based on the obtained front information, the examiner respectfully disagrees. The examiner stands by the previous 112 rejections of claims 2 and 9 and would like to point out that similarly, the current limitations of claims 1 and 8 do not clearly explain how a sensor unit, that is made up of only sensors (cameras, radars, lidars, etc. as seen in paragraphs [0044] and [0045] of the specification) can control the autonomous driving functions of the vehicle alone. Paragraphs [0052]-[0055] of the current specification show that the sensor data obtained by the first and second sensor units are transmitted via the communication unit to the control modules where the data is processed and the autonomous driving functions are controlled by the control modules. For this reason, in light of what the current specification teaches, as well as the broad language used, the examiner believes that the interpretation that the first sensor unit includes the sensors and a controller, as seen in the rejection above, is reasonable under BRI of the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664